Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 1 of 31 PAGEID #: 1

AO 106 (Rev. 01/09) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of }
(Briefly describe the property to be searched )

or identify the person by name and address) ) Case No.
442 Derrer Road )
Columbus, Ohio 43204 )
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Southern District of Chio (identify the person or describe property to
be searched and give its location): Property to be searched, 442 Derrer Road, Columbus, Ohio 43204 is a one-story, single
family, residence, with tan siding, with white trim, with the numbers "442" posted to the
right of the front door; and the surrounding curtilage. The residence is located on the
east-side of Derrer Road, with the front door facing west.
The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

 

See Attachment A

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
al evidence of a crime;
wo contraband, fruits of crime, or other items illegally possessed;
@® property designed for use, intended for use, or used in committing a crime;
©) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 US.C.§ 1956/1957, and the application is based on these
facts:

wm Continued on the attached sheet.

O Delayed notice of ___ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

a G Applicant ’s signature

Jerry Orick, ATF Task Force Officer

Printed name and title

Sworn to before me and signed in my presence.

Judge's signature

City and state: Columbus, Ohio Chelsey M. Vascura , U.S. Magistrate Judge

Printed name and title
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 2 of 31 PAGEID #: 2

Affidavit for Search Warrant:

IL
INTRODUCTION

I, Jerry Orick, being duly sworn, depose and state as follows: Iam a Columbus, Ohio Division of
Police Detective and have been so employed in this capacity since 2001. I am currently assigned to the
Columbus, Ohio Division of Police Major Crimes Bureau/Task Force Unit and have served in this
capacity since 2005. During the course of my employment, I have received specific training and have
obtained experience in investigations of Federal currency violations including money laundering. By
virtue of my experience and training, I am familiar with money laundering techniques utilized by
individuals involved in illegal activities, such as narcotics trafficking. I know that it is common for
narcotics traffickers to accumulate large sums of U.S. Currency that they seek to launder in order to
avoid detection of their illegal activities, and attempt to freely spend the cash without drawing law
enforcement scrutiny. Based upon my training, experience, investigative efforts, and information and
insight given to me by other Columbus, Ohio Division of Police (CPD) Detectives and ATF Agents, I
submit there is probable cause to believe that Shawn and Lisa FORSYTHE are involved in money
laundering activities associated with the distribution of controlled substances. I believe there exists
sufficient probable cause that contained within the below listed properties evidence of those activities
exist.

Il.
PURPOSE OF AFFIDAVIT

This affidavit is submitted for the limited purpose of establishing probable cause in support of an
application of a warrant to search the properties located at 442 Derrer Road, Columbus, Ohio
and 297 Wrexham Avenue, Columbus, Ohio and therefore contains only a summary of the
relevant facts. I have not included each and every fact that I, or others, have learned during the
course of this investigation. The information set forth in this affidavit is based on my own
participation in the investigation, information I have received from other law enforcement
officials, and from my and other investigators analysis of documents and records relating to this
investigation. As the case agent of this investigation, I am familiar with the investigative efforts
of other CPD Detectives and Officers and ATF Agents who have worked on this investigation.
Further, I am familiar with the evidence gathered through the issuance of search warrants, and
information provided to myself and other CPD Detectives and Officers and ATF Agents by
cooperating individuals and informants. I believe there exists sufficient probable cause that
evidence of the following violations:

- Title 18 U.S.C. § 1956 (a)(1)(A)(D - Laundering of monetary instruments with the intent
to promote the carrying on of the specified unlawful activity;

- Title 18 U.S.C. § 1956 (a)(1)(B)G) - Laundering of monetary instruments with the intent
to conceal or disguise the nature, the location, the source, the ownership, or the control of
the proceeds of the specified unlawful activity;

Title 18 U.S.C. § 1956 (h) - Conspiracy to promote the carrying on of the specified
unlawful activity and to conceal or disguise the nature, the location, the source, the
ownership, or the control of the proceeds of the specified unlawful activity;
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 3 of 31 PAGEID #: 3

- Title 21 U.S.C. § 841(a) - Possess with Intent to Distribute a Controlled Substance; and

- Title 21 U.S.C. § 846 - Conspire to Possess with Intent to Distribute a Controlled
Substance.

- Title 21 U.S.C. § 922(g)(1) - Possession of a Firearm After Having Been Convicted of a
Crime Punishable by Imprisonment for a Term Exceeding One Year.

Ii.
ITEMS TO BE SEIZED

A list of the specific items to be seized from 442 Derrer Road, Columbus, Ohio and 297
Wrexham Avenue, Columbus, Ohio is attached hereto as Attachment A, and Attachment A is
incorporated herein by reference. Based on my training and experience, as detailed above, I
believe that there is probable cause to believe that the items listed in Attachment A will be found
at 442 Derrer Road, Columbus, Ohio and 297 Wrexham Avenue, Columbus, Ohio, as more
fully described in Attachments A.

IV.
PROBABLE CAUSE

1. In July 2018, the Columbus, Ohio Field Office of the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) initiated an investigation into an armed Drug Trafficking Organization
(DTO) managed by Robert TINSLEY (aka: Bro/ Bub). The Columbus, Ohio Field Office of
the Bureau of Alcohol, Tobacco, Firearms and explosives is comprised of ATF Special
Agents and Task Force Officers from multiple law enforcement agencies.

2. Investigators utilized an ATF Confidential Informant (CI) to make purchases of narcotics
from multiple locations ran by the TINSLEY DTO.

3. Investigators executed multiple search warrants in support of the TINSLEY DTO
investigation and recovered firearms, crack cocaine, cocaine and heroin during the search
warrants.

4. On March 19, 2019, an ATF Cooperating Defendant (CD #1) identified Shawn FORSYTHE
as a member of the TINSLEY DTO. ATF CD #1 has provided reliable information to
investigators regarding the TINSLEY DTO. The information provided by ATF CD #1 has
been corroborated by investigators, CT's, confidential sources of information and other
cooperating defendants in the investigation.

5. FORSYTHE is further identified as Shawn A. FORSYTHE, white male, height: 5'5", weight:
215, hair: brown, eyes: green, ssn: xxx-xx-5363, dob: 11/18/1980, fbi: 242361LB7, Ika: 442
Derrer Road, Columbus, Ohio 43204.

6. Acriminal history query of Shawn FORSYTHE revealed the following convictions;

-8/28/2002-Receiving Stolen Property, a felony of the 5" degree, Franklin County, Ohio
Court of Common Pleas, case number: 01CR002546
7

10.

11.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 4 of 31 PAGEID #: 4

-9/12/2006-Burglary, a felony of the 3" degree, Franklin County, Ohio Court of Common
Pleas, case number: 05CR007264

-11/24/2010-Possession of Drugs, a felony of the 3 degree, Franklin County, Ohio Court
of Common Pleas, case number: 10CR001194

-3/13/2012-Trafficking in Drugs (x2), a felony of the 2" degree, Franklin County, Ohio
Court of Common Pleas, case number: 11CR003694

On or about July 7, 2019, CPD Officers D Gervasio #475 and Officer K Sanders #1813 were
dispatched to 442 Derrer Road, Columbus, Ohio on a report of a disturbance. The dispatched
run stated the caller believed her son's stolen ATV four wheeler was at this location and
wanted officers to check. CPD Officers were equipped with Body Worn Cameras (BWC) and
a recording of the incident will be maintained by CPD as evidence.

Officer Sanders knocked on the front door and rang the Ring doorbell of 442 Derrer Road to
attempt to make contact with the residents while Officer Gervasio stood near the front living
room window. Officer Sanders observed a white male, later identified as Shawn A.
FORSYTHE by Columbus Division of Police Mug Shots, answer the door with his body
bladed to the right and his right hand hidden behind his right leg. Officer Sanders observed
the top of a slide to black handgun in FORSYTHE's right hand. Officer Sanders drew his
weapon and stated for FORSYTHE to drop the weapon. FORSYTHE quickly slammed the
door on Officer Sanders and retreated back to the house. Officer Gervasio observed
FORSYTHE through the window retreat to a back corner of the room and appeared to be
concealing something. Officer Gervasio observed FORSYTHE go back to the door where he
opened the door again. Officer Sanders made contact with FORSYTHE and his wife, Lisa
FORSYTHE, and informed her why the police were at her residence. Officer N Sands #2893,
Officer JD Bell #2900 and Officer L Metz #3066 arrived on scene to assist.

Officer Gervasio and Officer Bell conducted an arrest warrant check on Shawn FORSYTHE
and found that he did not have any active arrest warrants. Officer Bell observed through
OHLEG and Franklin County Clerk of Courts that FORSYTHE plead guilty to an indictment
of Possession of Drugs F-3 on 11/24/2010 which rendered him under disability from
possessing a firearm; ORC 2923.13(A3).

Officer Sanders knocked on the front door of 442 Derrer Road and once again made contact
with Shawn FORSYTHE. Shawn FORSYTHE exited the residence where Officer Gervasio
took him into custody without incident.

Officer Sanders explained and provided Mrs. FORS YTHE a copy of a Consent to Search
Without a Warrant form and Constitutional Rights, to which she willingly and voluntarily
signed. Mrs. FORSYTHE took Officer Sanders and Morales to the living room and showed
them where she had Shawn FORSYTHE place the handgun. Officers observed the handgun
under a couch cushion in the immediate area that Officer Gervasio observed FORSYTHE
retreat to after first contact with the officers. Officer Sanders took photographs of the firearm
with his division issued camera before recovering it. Officer Sanders recovered and identified
the firearm as a Taurus G2C 9mm (serial number TMA00074). Officer Sanders rendered the
firearm safe and found there to be one live round in the chamber and 12 live rounds in the
inserted magazine.
12.

13.

14.

15.

16.

17.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 5 of 31 PAGEID #: 5

Mrs. FORSYTHE stated she told Shawn FORSYTHE to answer the door with the firearm
due to recent thefts and suspicious activity around their home. Mrs. FORSYTHE stated the
prior evening a vehicle drove past their home several times and slowed down in front of their
home every time it passed. Mrs. FORSYTHE stated she owned several handguns, that she
keeps locked up in her safe. Mrs. FORSYTHE stated after she was informed the police were
at her door she instructed Shawn FORSYTHE to place the handgun under the couch cushion.

Officer Gervasio and Officer Sanders transported FORSYTHE to Columbus Division of
Police Headquarters where he was processed through the ID Bureau and brought to the Sth
floor interview rooms. Detective Fulton conducted a recorded interview of FORSYTHE.
The interview was audio and video recorded and a copy of the interview will be maintained
by CPD as evidence.

During the interview, Shawn FORS YTHE admitted to possession of the handgun.
FORSYTHE stated that on the date and time in question he and his wife were sleeping when
they were awakened by their dogs barking and a knock on the front door. FORSYTHE stated
that he was unsure who was at the door his wife instructed him to retrieve her handgun and
check the door. FORSYTHE stated when he came to the door he was in possession of the
handgun for his protection, and when he observed Officers he shut the door and placed the
handgun back into the house before returning to the door.

It was also determined that Shawn FORSYTHE was on Ohio Department of Rehabilitation
and Correction (ODRC) parole.

After the interview, Shawn FORSYTHE was slated at the Franklin County, Ohio Jail and
assigned an inmate Personal identifying Number (PIN) of 20190707024. An inmate PIN is
utilized by individuals housed at the Franklin County, Ohio Jail is used for commissary,
visitation, inmate calls, etc.

On July 7, 2019, Shawn FORSYTHE (FCI PIN: 20190707024) contacted Lisa FORS YTHE
at 614-906-9409. A Brief synopsis of the call is listed below. A copy of all of the below
listed Franklin County, Ohio Jail calls have been recorded and will be maintained as
evidence by ATF.

SF=Shawn FORSYTHE

Lisa=Lisa Forsythe

Call to Lisa.

During call SF confirms his number is 614-906-9409,

Lisa's number is 614-707-9462.

Lisa tells SF that "Bro" said SF will get a PV out of the arrest.

Lisa says that Bro stopped by earlier and also called her to check on SF.

SF asks Lisa if she talked to (attorney). SF tells Lisa to take attorney 3,000.00 and to get him out

asap.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 6 of 31 PAGEID #: 6

SF tells Lisa to get the thing he put on Mike's entertainment center and also to get the "stuff"

from under his bed and get it out of the house.

Lisa tells SF that his phone has been ringing off the hook and she answers it and tells the callers

that SF is busy and he'll get back to them when SF can.

18.

19.

20.

21.

22.

23.

On or about January 10, 2020, CPD Officers SL Nance #2892 and CS Betts #2901 arrested
an individual (Arrestee #1) on warrants in the rear of a known drug house on the west side of
Columbus, Ohio. CPD Officers were equipped with Body Worn Cameras (BWC) and a
recording of the incident will be maintained by CPD as evidence.

Arrestee #1 was interviewed by the Officers. The interview was recorded via the in
cruiser video recording system. The recorded interview will be maintained by CPD as
evidence. During the interview Arrestee #1 informed the Officers about FORSYTHE's
residences used for trafficking in narcotics - commonly referred to as “trap houses”,
vehicles FORSYTHE is known to drive and where FORSYTHE resides. Arrestee #1 also
informed the Officers that FORSYTHE has multiple firearms inside of his residence
located at 442 Derrer Road, Columbus, Ohio and added that FORSYTHE hides the
firearms under furniture cushions. Arrestee #1 was shown a photograph of 297 Wrexham
Avenue, Columbus, Ohio and confirmed the location was one of FORSYTHE's trap
houses. CPD Officers had previously identified a Blue Dodge Ram truck bearing Ohio
tag HVA3467 as a vehicle FORSYTHE is known to drive.

On or about this same date, the aforementioned CPD Officers observed a blue Dodge
Ram truck bearing Ohio tag HVA3467 parked in the rear of 297 Wrexham Avenue,
Columbus, Ohio. The registered owner of the vehicle is listed as Lisa FORSYTHE,
Shawn FORSYTHE's wife. Next to FORSYTHE's truck was a previously reported stolen
vehicle. An individual was located inside of the stolen vehicle and arrested and the
search incident to the individual's arrest yielded an F3 amount of methamphetamine.

During the investigation Neil FARLEY, Ila GARRIJS, Matthew OVERMYER, Shawna
(FORSYTHE) Barnes, Ashley TRIPLETT and Brian SPAULDING were identified as
members of the TINSLEY DTO who work under FORSYTHE. Their involvement in the
TINSLEY DTO was confirmed by Cooperating federal and state defendants, confidential
sources and CPD Detectives and Officers familiar with the investigation.

On or about January 10, 2020, CPD Officers JD Bell #2900, and Officer K Sanders
#1813 were on patrol in marked Columbus, Ohio Division of Police Cruisers. The
Officers were dispatched to 191 S Hague Ave on the report of someone aboard a silver
Honda Civic and was concerned they were involved in a burglary days prior.

Officer Bell observed a silver 2003 Honda Civic Ohio tag HWW4219 attached to the front
bumper, parked in the rear of 191 S Hague Ave. An OHLEG query of the vehicle revealed
the registered owner as Shawna (FORSYTHE) Barnes. Officers Bell and Sanders
approached the Honda, and observed a male, later identified as Neil FARLEY through CPD
Mugshots, and a female in the passenger seat, later identified as ILA GARRIS through CPD
25.

26,

27.

28.

29.

30.

31.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 7 of 31 PAGEID #: 7

Mugshots. Both were passed out and GARRIS was slumped over to the side. Officer Sanders
observed GARRIS was holding two glass pipes with burnt ends, commonly used to smoke
crack cocaine, on her lap. Officer Bell observed burnt chore boy on the center console area,
that appeared to have been removed from one of the crack pipes after use.

. Officer Sanders removed GARRIS, placed her in handcuffs, and in the rear of Cruiser 190,

with the rear cruiser video system activated. Officer Bell removed FARLEY from the Honda,
and placed him in handcuffs. While conducting a pat down of FARLEY, Officer Bell felt on
the left side of FARLEY's jacket what Officer Bell believe to be a syringe. Officer Bell asked
FARLEY if he had anything on him that would poke, stick or hurt Officer Bell, and he
stated,"no".

Officer Bell moved FARLEY in front of a CPD Cruiser, and conducted a search of FARLEY
due to believing he had a syringe on him. Officer Bell recovered from inside FARLEY's right
inside jacket pocket a used syringe, and a glass pipe with burnt ends. Officer Bell recovered
from FARLEY 's right watch pocket a plastic baggie containing a white powdery substance,
Officer Bell believed to be Fentanyl, which weighed 2.8 grams. FARLEY was placed in the
rear of Cruiser 195, with the rear cruiser video system activated. During a search of the
Honda, Officer Sanders recovered from the driver side visor, a receipt from within the plastic
around a cigarette pack containing a crystal rock like substance, officers believed to be
methamphetamine.

FARLEY complained of chest pain, and a Columbus, Ohio Division of Fire ambulance
responded, and transported FARLEY to Doctors West hospital. FARLEY was seen by
Doctor Jordan.

Officer Sanders read FARLEY his Constitutional Rights, and FARLEY stated that the meth
was his, and it was owed to him by someone, he stated that it was inside of his cigarette pack.
He stated he did not know what the white powder was.

GARRIS stated that the vehicle belonged to her daughter Shawna (FORSYTHE) Barnes who
is the registered owner of the Honda, but that she lives in the Honda. Officer Bell spoke to
the neighbors at 191 S Hague Ave, who stated that GARRIS does live in the Honda that it
was parked on a private lot. Officer Bell released the Honda to GARRIS due to it being on
private property.

FARLEY was released at the Dr. West on a mandatory summons for January 17th, 2020.

Officer Bell turned the suspected narcotics, and evidence into the CPD Property Room, and
labs were requested on the suspected narcotics.

On or about this same date, ATF TFO Orick monitored a call made to Neil FARLEY
from "Brian" who was incarcerated at the Franklin County, Ohio Jail located at 370 S.
Front Street, Columbus, Ohio. A brief synopsis of the call is listed below.

B=Brian

N=Neil FARLEY
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 8 of 31 PAGEID #: 8

Ila-Ila GARRIS
B-They pulled up from nowhere bro.

N-Did you throw that gram or do you got it?

B-I kicked it and he found it but he couldn't charge me with it. They got it.
lla-Where'd he kick it at?

B-Tell her | can't say that.

N-ls it in the car?

B-No Neal. | would tell you. | would never do that to you. The crack pipe was mine and | told
him.

N-Alright.

B-I wouldn't do that to /la man.

N-Call me on lla's phone in a couple days. You know the number.

B-I| need Brian to know what's going on. Call my sister...614-446...

32. On or about January 15, 2020, ATF TFO Orick monitored a call made by Brian
SPAULDING (FCJ PIN: 200111007) to Neil FARLEY from the Franklin County, Ohio
Jail. A brief synopsis of the call is listed below.

BS=Brian SPAULDING
N-Neil FARLEY
S-You gonna pick me up Friday?

N-Yeah. She's (Ila) helping Shawn out so we're sitting over here for the night.
BS-What happened in court today?
N-They dismissed mine...

33. On January 20, 2020, CPD Officers CS Betts #2901 and N Sands #2893 conducted a
traffic stop on a black Cadillac bearing Ohio tag HQV3378 being driven by FORSYTHE.
An Ohio Law Enforcement Gateway (OHLEG) query of the vehicle revealed the vehicle
was registered to Lisa Stinson (FORSYTHE) with a registered address of 442 Derrer
Road, Columbus, Ohio 43204. Officers Betts and Sands informed FORSYTHE of the
reason of the traffic stop. Upon hearing that his vehicle could be searched FORSYTHE
fled the traffic stop in the vehicle.

34. On or about January 24, 2020, CPD Officers arrested Ila GARRIS for falsification.
GARRIS wasslated at the Franklin County, Ohio Jail and issued PIN: 200124101.

35. ATF TFO Orick monitored a call made by GARRIS to Neil FARLEY at 614-881-8829
from the Franklin County, Ohio Jail. A brief synopsis of the call is listed below.
l=Ila GARRIS
NF=Neil FARLEY
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 9 of 31 PAGEID #: 9

NF-He (Shawn FORSYTHE) knows and I'm still sitting here. Shawn knows how much it is.
|-Have him get Ashley (TRIPLETT) come there.

NF-He won't talk to me on the phone but he knows.

|-| got more charges.

NF-For what?

I-Lying to them about my identity and | think they charged me with his shit. A needle and two
stems. They didn't find nothing on me. | ain't stupid y'all.

NF-i'm still sitting here in the same spot. Brian's (SPAULDING) here. He got out.

I-Where's my purse? | want it put up. I don't want nobody around my shit. Lock it up in the
trunk. Take it to my daughter. | shoulda brought it right here with me.

36. On or about January 27, 2020, S/A Burns and ATF Financial Investigator R. Brewer
interviewed ATF CD #1 in Columbus, OH in regards to Shawn FORSYTHE and Robert
TINSLEY. The CD advised that approx. one (1) month ago, the CD was in contact with
an Associate. The CD stated that the Associate told the CD about meeting with
FORSYTHE at a hotel on Roberts Rd. in Columbus, OH. The Associate stated to the CD
that FORSYTHE was in possession of a large amount of “Fetti,” aka Fentanyl, U.S.
Currency, and a firearm. The Associate stated to the CD that there was approx. eight (8)
ounces of Fentanyl and $30,000 in cash. The Associate stated to the CD that he/she
considered trying to rob FORSYTHE of the Fentanyl and cash, but believed that
FORSYTHE was supplied with the Fentanyl by TINSLEY, and did not want to steal
from him.

37. On or about this same date, TFO Jerry Orick was contacted by investigators from Adult
Parole Authority (APA) and Franklin County Sheriff's Office (FCSO) in regards to a
Confidential Source (FCSO — CS #1) that had information on Robert TINSLEY and
Shawn FORSYTHE. The FCSO — CS #1 provided investigators with information
regarding narcotics traffickers operating on the west-side of Columbus, OH, to include
TINSLEY and FORSYTHE. The investigators found the information to be credible and
contacted TFO Orick.

38. On or about this same date, CPD Officers Sands #2893 and Betts #2901 were dispatched
to 442 Derrer Road, Columbus, Ohio on a burglary report.

39. Officers know that a resident of this house (victim 2), Shawn FORSYTHE, lives here and
is involved in drug trafficking as well as firearms related crimes. Officers also know that
Mr. FORSYTHE is a felon and that possession of any firearms is illegal for him.

40. Officers arrived on scene and made contact with Lisa FORSYTHE, Shawn's wife. Shawn
was not on scene. Lisa FORSYTHE allowed Officers to come in to process the burglary
scene. Officers Sands and Betts both immediately observed various amounts of loose
ammunition stored on the coffee table, ranging from large caliber pistol rounds to rifle
41.

42.

43.

45.

46.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 10 of 31 PAGEID #: 10

rounds and shotgun shells. Officers Sands and Betts also observed on the TV stand, a
torch commonly used for smoking crack and a box overflowing with tiny plastic baggies
used to store narcotics. Underneath that shelf was a larger water bong for smoking
marijuana.

During an inventory of what was taken trom the residence, Lisa FORS YTHE advised that
she had three firearms taken. Lisa FORSYTHE stated that the guns were loaded, and that
two of them were Taurus’ (however she did not know a model or serial number) and one
was a Diamondback, which she also did not know the model of serial number. Lisa
FORSYTHE stated that they were all 9mm. Lisa FORSYTHE advised that one Taurus
was loose underneath her living room couch cushions, another Taurus was in the closet
immediately next to the front door, and that the Diamondback was underneath her pillow
in her bedroom.

Lisa FORSYTHE then advised that she had at least three more firearms (rifles and
shotguns) inside of her larger Winchester safe, but that it had not been opened. When
asked if she could open it to verify that nothing was taken, Lisa FORSYTHE attempted a
code that was wrong and stated to Officer Betts that "my husband (Shawn FORSYTHE )
must have changed the code to the safe so I can't even get in it. He also keeps his money
in there because he doesn't trust banks”.

While processing the scene, Lisa FORSYTHE also opened up a jewelry box in front of
Officer Betts. Officer Betts immediately observed a small plastic baggie filled with a
white powdery substance which through training and experience recognized as cocaine.
Officer Betts seized the narcotics to be turned in as evidence. Immediately next to the
dresser that the jewelry box was on was an empty magazine for a handgun. Officer Sands
seized the torch, plastic baggies, and bong as evidence.

. Officers also observed a pop can sitting on a side table in the living room. Lisa

FORSYTHE advised that it was not hers and was likely left by the suspects. Officers
aired for an ET who responded, photographed the scenes, collected the pop can and took
possible prints.

While outside, Officers were flagged down by the neighbor at 459 Derrer Rd, who stated
that he had seen the burglary take place. The neighbor stated that he observed a white
skinny female with a white skinny male go to the back of the residence. The neighbor
Stated that at this time, a red Ford F-150 backed into the driveway, also driven by a white
male. The neighbor stated that he observed the skinny female and skinny male begin
loading up "a ton of Jordans" and "lots of power tools".

Officer Sands asked Lisa FORSYTHE if Shawn FORSYTHE had power tools, and if
they were Milwaukee brand to which she responded that they were. Officer Sands asked
this because at rollcall earlier in the day, CPD Det. Addington from property crimes had
came in asking if Officers had heard anything about a large amount of Milwaukee tools
being stolen as a pawn shop in the area had received a large amount of them. (Officers
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 11 of 31 PAGEID #: 11

later determined that Shawn FORSYTHE had been missing a lot of Milwaukee brand
power tools from the basement).

47. Lisa FORSYTHE believed the female to be Ashley TRIPLETT, a former girlfriend of
Shawn FORSYTHE's who also cleaned their house and knew the location of the firearms.
Lisa FORSYTHE stated that Ashley TRIPLETT was currently on crack. Lisa
FORSYTHE showed the neighbor a photograph of Ashley TRIPLETT off of Facebook
and the neighbor confirmed that it was the female he saw. Lisa FORSYTHE then advised
Officers that she believed that the other suspect would be Matthew OVERMYER (aka
Moe).

48. On or about January 27, 2020, Franklin County, Ohio Jail inmate Shalena Forsythe (FCJ
PIN: 20181019035), Shawn FORSYTHE's sister placed a call to Neil FARLEY at 614-
881-8829. Brian SPAULDING is with FARLEY at the time of the call and speaks to
Shalena Forsythe also. During this call, la GARRIS also speaks to FARLEY. ATF TFO
Orick reviewed the call. A brief synopsis of the call is listed below.

NF=Neil FARLEY

S=Shalena Forsythe

l=lla GARRIS

S-Neal, it's Wee Wee. She's (Ila GARRIS) in here laying down and she wants to know what's going
on. Tell her | gave Shawn (FORSYTHE) 70.00 te put on her books and | put 15.00 on this phone so-
she can call me. | got 6 months county time.

NF-You go girl.

S-Where's my brother Shawn at?

NF-I'm trying to get in touch with him right now.

S-Let me talk to Brian (SPAULDING)...

BS-You gotta do a year?

S-Yeah.

|-What's going on?

NF-You got a probation violation from Ebner and until it's lifted | can't get you out. | gave Shawn
(FORSYTHE) 70.00 and I just got my state ID. I'll get some money on your books. Shawn
(FORSYTHE) woulda paid your whole bond but you got a holder.

|-What's up with my shit on Wrexham {297 Wrexham Avenue, Columbus, Ohio?

NF-Ashley's (TRIPLETT) been staying over there and | didn't want me to be there with just her
|-Did you find the shit in my purse?
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 12 of 31 PAGEID #: 12

NF-I found a needle and three saboxins.

49. On or about January 29, 2020, Franklin County, Ohio Jail inmate Ila GARRIS (FCI PIN:
20200124101), placed a call to Neil FARLEY at 614-881-8829. Shalena Forsythe (FCJ
inmate) also speaks with FARLEY. Brian SPAULDING is with FARLEY at the time of
the call and speaks to Shalena Forsythe also. ATF TFO Orick reviewed the call and a
brief synopsis is listed below.

NF=Neil FARLEY

BS-Brian SPAULDING

5=Shalena Forsythe

I=Ila GARRIS

NF-I gave Shawn 70.00 and Shawn (FORSYTHE) told Lisa (FORSYTHE) to put another 30.00 on it
and put it on your books.

I-You really think I'm gonna be in here that long to put that money on my books? | got 200.00 in
my purse. Have you talked to Shawn?

NF-Look here, while we were selling him this shit (stolen goods) somebody broke into his house.
Brian (SPAULDING) said he was thinking it was us. They got him for a whole...

|-Put Brian on the phone. | can't understand you. Tell him to call Shawn and see if Lisa did-that
yet.

NF-I'm calling him right now.

|-My stuff on Wrexham has to come out of there right now. Them girls will steal erything | got.
NF-He said to leave that shit on Wrexham because it's not going nowhere. He said that shit in
that bedroom ain't going nowhere.

I-Wee Wee (Shalena Forsythe) needs some money from Shawn too.

BS-Hey Ila, let me talk to Shalena real quick.

|-Make sure my stuff comes outta Hague and to Wrexham.

S-You got ID? Come see me if yau ain't got no warrants.

BS-When's your visits?

S-Mine is Thursdays and Sundays. You going to see my brother now?

BS-Hey, Shawn won't fuck with me because he thinks | got into Ashley's (TRIPLETT) purse and

took a gram of boy (heroin) when ! worked the door on Wrexham (297 Wrexham Avenue,
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 13 of 31 PAGEID #: 13

Columbus, Ohio}. Cindy and Chin are the ones that convinced him | did it. Instead of your
brother asking me about it he told Neil {FARLEY} and Ila {GARRIS) to not come around no more.
5-You're like family. He should just come tell you.

BS-Listen...how many years did | work the door for Bro (Robert TINSLEY)?

S-For years.

BS-And nothing ever came up missing man. And he's gonna act like that over a side bitch?
C'mon. The only reason they're together is because she gets high. If your brother didn't give her
500.00 worth of dope a day...right now she's over at the motel driving the Audi. Lisa caught
them fucking and beat her ass.

S-Ha ha.

BS-Ashley had a black eye and erything.

S-Did she?

BS-Listen...you remember Gary that use to go to Noble's all the time? That's her babie's dad.
S-ls it? Why did he blame me for taking his fronts?

BS-Bro told him | didn't take his fronts man. He said he wouldn't be over here working the door
for pennies.

S-Right.

BS-And he was like, yeah you're right. Bro knows...even with Shawn. Bro knows | didn't do that.
Bro told me she was a side piece anyways and it wasn't Shawn's money. | don't give a fuck. |
don't know if it's Bro's dope and your brother's cooking but the shit is junk anyways.

S-lIs it?

BS-Oh yeah. Wee Wee, you can't even muscle pop the boy anymore. If you muscle pop the boy
it's an instant abscess. | don't know what they're cutting the boy with but it had me fucked up
bro.

S-Really?

BS-I ain't shot your brother's dope since October. | got a spot on my leg that still produces puss
if | squeeze it. Tell me that shit wasn't fucked up.

S-Hell yeah.

BS-I ain't done it since November. | got on fetti for a minute.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 14 of 31 PAGEID #: 14

S-Me either. | almost died.

BS-I was hallucinating.

S-Ha ha.

BS-Shawn answers the phone whenever he wants. Ain't no ordering Shawn around. Your

brother likes tricking with them junky whores...| love it too but he makes them think he's gonna
wife them. He buys them clothes and gives them drugs and takes them to his real house. He
slips like a motherfucker. He stupid. He acts like he was never raised in the hood. We never shit
where we lay.

S-Yeah.

50. On or about January 30, 2020, Franklin County, Ohio Jail inmate Ila GARRIS (FCI PIN:
20200124101), placed a call to Neil FARLEY at 614-881-8829. ATF TFO Orick
reviewed the call and a brief synopsis is listed below.

NF=Neil FARLEY
l=Ila GARRIS
|-Did you take the keys off Wrexham and give them to Shawn?

NF-Yes.

l-Just the key right?

NF-I got the pepper spray off there.

I-I'm talking about the flashlight Neal. See | gotta tell you everything (drugs in flashlight).
NF-There wasn't nothing in there.

Il-Two grams was in it.

NF-I'm gonna go look and see and if there is t'm gonna party like a motherfucker.

l-l swear to god | put 2 in there. You owe me two grams of hard is all | can tell you.

51. On or about January 31, 2020, S/A Burns and TFO Orick met with FCSO Det. Pollard
and the FCSO — CS #1 in regards to TINSLEY’s Drug Trafficking Organization (DTO).
The FCSO - CS #1 advised that FCSO — CS #1 is a long-time associate of TINSLEY and
FORSYTHE. FCSO -CS #1 advised that TINSLEY is also known as “Bro,” and is
currently trafficking in large amounts of black-tar heroin, crack cocaine, and “Fetti,” aka
Fentanyl. FCSO — CS #1 advised that FORSYTHE is currently working for TINSLEY,
selling narcotics at multiple locations. S/A Burns asked FCSO — CS #1 if TINSLEY
recently started selling Fentanyl. FCSO — CS #1 advised that selling Fentanyl is
relatively new, and that it was always black-tar heroin and crack. FCSO — CS #1 stated
that FCSO — CS #1 was at the Woodspring Suites hotel off Roberts Rd. (2305 N. Wilson
Rd., Columbus, OH 43228) approx. one (1) month ago, and observed FORSYTHE in
52.

53.

54.

35.

56.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 15 of 31 PAGEID #: 15

possession of a large amount of Fentanyl. The CS stated that the Fentanyl had a blue
color to it, and that there was approx. six (6) ounces of Fentanyl.

FCSO — CS #1 advised that TINSLEY has multiple people work for him, selling
narcotics, and that Jon NOBLE used to work for TINSLEY, but his “spot” on Clarendon
Ave. was hit by the police. FCSO — CS #1 stated that two (2) Woodspring Suites
employees are assisting TINSLEY with selling drugs at the hotel. FCSO —CS #1 stated
that one employee is a Female/White with reddish hair, and she meets with TINSLEY
and transports drugs to the hotel. During the course of the investigation, S/A Burns has
observed this individual, later identified as Timi SPAFFORD, on social media wearing a
Woodspring Suites uniform. S/A Burns showed FCSO —- CS #1 a photograph of
SPAFFORD, and FCSO — CS #1 identified SPAFFORD as the employee meeting with
TINSLEY to transport narcotics.

FCSO — CS #1 advised that an older Male/White, with glasses, named “Drew” also
assisted in working at trap houses and selling narcotics. FCSO— CS #1 advised that
FCSO — CS #1 has seen “Drew” at the hotel, and that “Drew” stays al a residence on 7"
Street, off S. High St., Columbus, OH. FCSO — CS #1 stated that “Drew” drives a green
pickup truck or a maroon SUV. During the course of the investigation, S/A Burns
identified Todd Andrew GREEN, aka Drew GREEN, as a member of the DTO who
would assist members of the TINSLEY DTO with selling narcotics at various trap
houses. S/A Burns showed FCSO — CS #1 a photograph of GREEN, and FCSO - CS #1
identified GREEN as “Drew.”

FCSO — CS #1 stated that TINSLEY has been a large-scale narcotics trafficker for a long
time and will operate from several locations. FCSO — CS #1 stated that there are always
firearms at every location. 5/A Burns asked FCSO — CS #1 what FCSO — CS #1
purchased from the TINSLEY DTO. FCSO - CS #1 stated FCSO — CS #1 purchased
heroin. S/A Burns asked FCSO — CS #1 if FCSO — CS #1 was instructed to use the rear
door at various trap houses. FCSO — CS #1 stated FCSO — CS #1 was always instructed
to go to the back door. At this time, S/A Burns and TFO Orick ended the interview with
FCSO — CS #1.

On or about February 7, 2020, S/A Burns and TFO Orick met with a FCSO CS (FCSO -
CS #2) in regards to Shawn FORSYTHE. FCSO - CS #2 advised that FCSO - CS #2 has
known FORSYTHE for approx. one (1) year. FCSO - CS #2 advised that FORSYTHE is
currently trafficking in large amounts of black-tar Heroin, Cocaine, and Fentanyl. FCSO
- CS #2 advised that the cocaine is “cooked” into Crack Cocaine. FCSO - CS #2 stated
that FORSYTHE sells narcotics at the hotel on Wilson Rd. and Roberts Rd., which was
formally an Extended Stay (S/A Burns is familiar with this location which is currently a
Woodspring Suites hotel). FCSO - CS #2 advised that FORSYTHE lives in a house on
Derrer Rd., which has been identified by investigators as 442 Derrer Rd., Columbus, OH.
FCSO - CS #2 advised that FORSYTHE drives a black Audi and a gold SUV.

On or about this same date, TFO Orick and S/A Burns observed a black Audi parked in
the driveway at 442 Derrer Rd., Columbus, OH.
57

38.

39,

60.

61.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 16 of 31 PAGEID #: 16

During the course of the investigation, TFO Orick was able to identify 297 Wrexham
Ave. as a “Trap House” through information received from other CPD Patrol Officers

and listing to recorded jail cails. TFO Orick determined the residence is being supplied
by FORSYTHE, and that FORSYTHE pays the rent for his girlfriend Ashley

TRIPPLETT to stay there. S/A Burns is familiar with TRIPPLETT and has spoken to her
in the past about narcotics trafficking activity by the DTO, specifically involving Gary
FROHAUER, who has a child with TRIPPLETT.

On or about February 11, 2020, CPD Officer J. Bell #2900, was on patrol in marked
Cruiser 195. Officer Bell observed a traffic violation and initiated a traffic stop on the
suspect vehicle. Officer Bell made contact with the driver, who did not have a valid
driver's license. Officer Bell inventoried the vehicle, and recovered drug paraphernalia
from the driver side area. Officer Bell read the driver (CPD Bell — CS #3) their rights,
and the CS #3 agreed to speak to him.

Officer Bell asked the CS #3 how they knew the owner of the vehicle. The CS #3 stated
they were a close associate with the owner. Officer Bell was familiar with the owner of
the vehicle, and ask CS #3 if CS #3 was with the car owner when he was arrested with
narcotics and a firearm, and CS #3 stated yes. Officer Bell asked CS #3 where the drugs
came from, and CS #3 stated Shawn FORSYTHE. Officer Bell asked where they got the
drugs, and CS #3 stated at the Woodspring Suites on N. Wilson Rd. CS #3 stated that
FORSYTHE sells drugs out of there most of the time, and stays there with his girlfriend,
identified by CS #3 as Ashley TRIPPLETT.

Officer Bell asked CS #3 if CS #3 has been to FORSYTHE’s house (442 Derrer Rd.), and
CS #3 stated yes. Officer Bell asked if there were firearms inside the residence. CS #3
advised that FORSYTHE had numerous firearms inside the residence. Officer Bell asked
CS #3 if she knew whom FORSYTHE sold drugs for, and CS #3 stated a tall, skinny,
male black, that goes by “Bro.” CS #3 stated CS #3 had never met him before, and CS
#3 believes his first name is Robert. Officer Bell asked what FORSYTHE got from
“Bro,” and CS #3 stated everything, Tar (heroin), Crystal (meth), and Coke (cocaine).

CS #3 stated that FORSYTHE has a trap house on Wrexham Ave., later identified as 297
Wrexham Ave. CS #3 advised that FORSYTHE's nephew, Cameron, runs the house on
Wrexham Ave.

While Officer Bell was on this traffic stop, CPD Officers made contact at 297 Wrexham
Ave., where a car bearing Ohio Tag: HXZ-3653, registered to Matthew OVERMYER,
was parked. OVERMYER had felony warrants for burglary, out of an incident at 442
Derrer Rd., Columbus, OH. Officers made contact with the occupants who stated they
did not know who lived at the residence. Officers then started an investigation into a
possibly burglary since no one knew who lived there. Officers took OVERMYER into
custody. While clearing the residence officers observed Ashley TRIPPLET who also had
a valid felony warrant for burglary out of the same incident, and was placed under arrest.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 17 of 31 PAGEID #: 17

62. The third occupant in the residence was identified as Nichole E. ADKINS, who stated
that she was OVERMYER’s girlfriend. Officer Bell responded to the residence and
observed drug paraphernalia, including chore boy, syringes, scales covered in residue,
and ripped baggies. Officer Bell and Officer Dorsey transported TRIPPLETT to CPD
HQ ID Unit to be processed. While there, she stated that she did not understand what this
was all over. She stated that it has to be her boyfriend's (FORSYTHE’s) wife.
TRIPPLETT stated that 442 Derrer Rd. was broken into the other day, and FORST YHE’s
wife must have said it was her (TRIPPLETT) who did it. TRIPPLETT stated that she
stays at 297 Wrexham Ave. most of the time, but stays at hotels with her boyfriend
(FORSYTHE) a Ict too.

63. On or about February 12, 2020, Ofticer J. Bell provided the above-mentioned
information to TFO Orick via email in regards to a traffic stop and 297 Wrexham Ave.
Your affiant is familiar with FORSYTHE and has received information from additional
sources that he is being supplied narcotics by Robert TINSLEY, aka “Bro,” and selling
narcotics at the Woodspring Suites hotel at Roberts Rd. and Wilson Rd., Columbus, OH.

64. On or about February 13, 2020, Franklin County, Ohio Jail inmate Ashley TRIPLETT
(FCJ PIN: 20200211018) places a call to Shawn FORSYTHE at 614-906-9409. ATF
TFO Orick reviewed the call and a brief synopsis is listed below.
AT=Ashley TRIPLETT
SF=Shawn FORSYTHE
AT calls SF and discusses him getting her out.
SF tells AT he told his wife Lisa about them because he can’t hide it anymore.
AT tells SF she put her black bag in the ceiling where they put their stuff before police arrested
her.
SF asks AT what was in her bag and then cuts her off when she starts talking about stems.
SF says he is going over to Wrexham Ave to kick Nicole (Adkins) out because they think she told
the police AT was inside the house.
SF gets upset with AT and tells her it is her house and she needs to get control of it since he is
paying rent for it.
SF reiterates to AT he is paying rent for a house (297 Wrexham Ave) that she has no control over.

65. On or about February 14, 2020, Franklin County, Ohio inmate Ashley TRIPLETT (FCJ
PIN: 20200211018) called Shawn FORSYTHE at 614-906-9409, ATP TFO Orick
reviewed the call and a brief synopsis is listed below.

SF=Shawn FORSYTHE
AT=Ashley TRIPLETT
SF-They got aggravated drug trafficking charges on you down in Athens.

AT-| had a felony 5 possession of a perc.
SF-Let me call your mom and dad.
AT-They can't accept calls from here because they work here.

SF-Come Tuesday Ima give Mike $5,000.00 to get the cases moving.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 18 of 31 PAGEID #: 18

AT-I'm sick as fuck and | can't do anything. I'm so fucking sick.

SF-Mo (Matthew OVERMYER) called me and I cussed him out. Lisa (FORSYTHE) is coming down
there to see you. I'm so sick. She's heartbroken about it. Lisa was going to come see you. She's
going to take care of some other shit. I'm coming to see you.

AT-Is Bro telling you to drop me?

SF-No. Fuck him. He knows better.

AT-Are you going down to Wrexham (297 Wrexham Avenue, Columbus, Ohio) to check on my
shit.

SF-Matter of fact I'm going down there right now. I'm getting my piece and I'm going down
there right now. Nicole (Adkins} is down there now. Ila (GARRIS) and Neil (FARLEY) are down
there. Neil's nephew is trying to pay people $1,000.00 to find out where | sleep at.

AT-What?

SF-Now I'm trying to kill his bitch ass. I'm not one of them corny motherfuckers. Ima try to kill
his bitch ass. He tries to do some shit to me he'll be sorry. I'll have his bitch up in there sucking
dicks.

66. On or about February 14, 2020, Franklin County, Ohio Jail inmate Matthew
OVERMYER (FC]J PIN: 2020011017) placed a call to Shawn FORSYTHE at 614-906-
9409. ATF TFO Orick reviewed the call and a brief synopsis is listed below.
MO=Matthew OVERMYER
SF=Shawn FORSYTHE

SF-Don't worry, your shit is paid. You need to make payments. | paid $2,200.00.

MO-This ts going on because of whatever. You're gonna have to put me to work.

SF-| need some shit done around the crib if you're really trying to work work. Part of your shit is
to stay away from my crib...

MO-On Derrer (442 Derrer Road, Columbus, Ohio)?

SF-Yeah. This is bullshit.

MO-Listen...you know | didn't do this right?

SF-If | thought you did it, you already know what woulda happened right?

MO-Yeah | know.

SF-It woulda been all the way sweet and | woulda brought you over here...

MO-I know. It woulda been in the basement.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 19 of 31 PAGEID #: 19

SF-! already know who did it.

MO-How they not letting Ashley (TRIPLETT) out?

SF-They're sending her to Athens bro.

MO-She's got other charges down there.

SF-They didn't want to let me pay it so I'm trying to get Lisa (FORSYTHE) to go pay it. But that
might be a problem because me and Lisa's name is on it (the police report).

MO-Take my dad man or Nicole (Adkins).

SF-You might need to get somebody to go pay it. | don't trust Nicole. She does foul shit.

| told her | would take care of you. You can stay down on Wrexham until we get shit figured out.
SF-She told the police Ashley was in the house. They had no idea Ashley was in the house. They
was looking for you and some other girl.

MO-Ashley sent her outside.

SF-Ashley said that's not what happened.

MO-No, Ashley told her to go outside because they were asking for somebody.

SF-Why would she do that? She knows from the last time at the gas station what would happen.
MO-Get me the fuck outta here.

SF-I was talking to Lisa about leaving you in there for a couple more days.

MO-Don't do that to me.

SF-I won't. You got my word as your homey that it's getting paid today. You're gonna have to
make payments to it though.

MO-Ok.

SF-You're gonna be home dog and | made sure you got a little something so the minute you call
me !'ll come down there and pick you up.

MO-Tonight?

SF-Yeah. You'll be on the next 6-8 hour bus load.

MO-I love you bro.

SF-I'm only paying two grand.

MO-Listen...|'m gonna keep it gutter. That shit you gave me the other night? | keestered that
shit.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 20 of 31 PAGEID #: 20

SF-Ah shit.

MO-I ran out like 2 days ago though.

SF-I'm gonna send someone down there to get you out. Don't worry. What's your dad's
number? So you're gonna come out and you're gonna work here (on Derrer) right? Just like
before?

MO-Yeah. Whatever you need done.

SF-But listen...it can't be like you're spose to be here and you don't show up. This gotta be
priority number one.

MO-Yeah bro.

67. On or about February 16, 2020, Franklin County, Ohio Jail inmate Ashley TRIPLETT
(FCJ PIN: 20200211018) placed a call to Shawn FORSYTHE at 614-906-9409. ATF
TFO Orick reviewed the call and a brief synopsis is listed below.

SF=Shawn FORSYTHE
AT=Ashley TRIPLETT

SF-What did Ms. Martin say?

Ms. Martin allegedly works at Franklin County, Ohio Jail as a nurse.

AT-She's the one who took me down to medical and it took me a minute to realize who it was
and when | was on my way back up I’m like, “do you know who | am?”, and she said no and she’s
like, “why?” and I’m like well | didn’t know if Shawn (FORSYTHE) said anything to you or not and
she said, “Forsythe?” and | said, “yeah” and she looks at me and kinda smiles and | said, “I told
you I’m not supposed to be here.” And she said, “listen I’m here all week I’m going to talk to
Shawn and I’ll come back and talk to you.”

SF-Yeah I’m gonna talk to her. I’m gonna call her matter a fact as soon as my shift ends and ima
tell her whats going on and ima tell her that we need major help. Listen baby guess what | did. |
got the fuckin witnesses across the street to tell me and admit that the detective is lying and he
never picked you guys out of no lineup baby. He claims to have this on video recording.
AT-Listen did you go down to Jackson?

SF-No |’m going down to Jackson today.

AT-| don’t want you to move to Jackson baby, |’ll never see you.

SF-(after speaking with someone in the background) yo babe, | guess now Franklin’s tryna say
that he got hit for somebody last night so here goes this bullshit.

AT-Franklin’s sayin that?
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 21 of 31 PAGEID #: 21

SF-Yeah.
AT-Baby it’s time for us to get away from this.

SF-(talking to someone in the background} just hold on baby... cause he’s tryina say (back to
Ashley} yo don’t say shit on the phone

AT-i know all | was gonna say is if they come and get me for my medicine | have to hang up.
Make sure you answer the fucking phone when | call.

SF-Hey listen | can answer it when | fucking can baby.

AT-baby listen sometimes those people can be quiet when you talk to me, I’m alone in here.
SF-| know baby and when its not Lisa (FORSYTHE) | swear to god they will.

AT-So what you just all of the sudden been with Lisa all the time now?

SF-No, listen, is this what you're gonna do? Okay. I’ve been out here busting my ass for you are
you serious right now that’s what youre gonna do?

AT-Baby | know that but...

SF-Listen to me, | been over cleanin the house out on wrexham (297 Wrexham Avenue,
Columbus, Ohio}, tryina get them to accept a rent extension at least so you still got a place to
stay. Changing the locks on Wrexham, getting your room cleaned up. Getting all your shit.
{inaudible about valentines day). Keeping your phone, going down and keeping everybody out of
Wrexham, dude you have no idea. Going down and tracking down this motherfucking god damn
detective. How could you say that to me?

68. On or about this same date, Franklin County, Ohio Jail inmate Ashley TRIPLETT (FC]
PIN: 20200211018) placed a call to Shawn FORSYTHE at 614-906-9409. ATF TFO
Orick reviewed the call and a brief synopsis is listed below.

SF=Shawn FORSYTHE
AT=Ashley TRIPLETT

SF-(talking to someone in the background) when did you start doing that? (inaudible) yeah you
aint never had none of mine.

Unknown female in background-Fuckin Narcan saved me.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 22 of 31 PAGEID #: 22

SF-(to female in background) you aint had none of mine. Mine’ll kill you. Exactly, so if you do
mine itll kill you. Real talk it will down you. (inaudible) come up here just to try it. What’s wrong
with you people.

SF and AT continue to talk about her medication in jail and problems with her daughter and mom.
SF gets interrupted by people in the background but he is away from the phone while he talks to
them.

SF-Hey Ash call me back. Theres something going on at the trailer | gotta run to the trailer just
call me back.

AT-Alright bye.

69. On or about this same date, Franklin County, Ohio Jail inmate Ashley TRIPLETT (FCJ
PIN: 20200211018) placed a call to Shawn FORSYTHE at 614-906-9409. ATF TFO
Orick reviewed the call and a brief synopsis is listed below.

SF=Shawn FORSYTHE
AT=Ashley TRIPLETT

SF-Your aunt wants you to call her. | got the number

AT-Who?

SF can be heard telling someone to “wrap that up” before they get to the (door).

SF-1 can't get it. It's on your phone and it's dead.

AT-Ok. I'll get it tomorrow. If it's Robin fuck her, She fucked me on rehab.

SF can be heard doing a drug deal and telling unknown male to be safe.

SF-Ice got a Cadillac I'm about to look at.

SF can be heard talking to someone about the car. Telling them to start it up.

SF can be heard telling the unknown male that he got into a high speed chase on Whitethorne.

SF-I just did the same thing. | got into a high speed chase on Whitethorne...listen | got a lawyer
and everything. You get a little lucky sometimes.

AT-You lucky little bastard. You get in trouble for doing shit and | sit in a hotel with you and
catch an F2 (Drug arrest).

SF-Ha ha. | know. That's fucking crazy.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 23 of 31 PAGEID #: 23

SF tells the male that he needs to talk to Lisa before he gets the car and when he gets it he plans
on putting it on the lot.

70. On or about February 17, 2020, Franklin County, Ohio Jail inmate Ashley TRIPLETT makes
a call to Shawn FORSYTHE at 614-906-9409. ATF TFO Orick reviewed the call and a brief
synopsis is listed below.

SF=Shawn FORSYTHE
AT=Ashley TRIPLETT
SF can be heard telling dog to sit. SF tells another individual that they should've waited at the

hotel for him versus coming “here” (believed to be Derrer). SF tells unknown person they need to
get it and go before Lisa gets there. SF and AT talk about her probation violation in Athens. AT
tells SF if she catches a PV in Franklin County she'll be held in Franklin County before she can get
extradited to Athens.

SF can be heard talking to unknown female about "dope"

SF-These motherfuckers are retarded. SF tells unknown person to call-614-707-9462 (Lisa
FORSYTHE).

SF-Hey babe, where you at?

LF-Just got off the freeway.

SF-You said you just got off the freeway?

LF-Yeah.

Conversation with Lisa is ended. SF talks to AT but SF can be heard in background talking to
another unknown individual about drugs.

SF-Here, |'m about to get you together while I'm here and | got some steaks.

AT-What's going on baby?

SF-Everything...everything and you're not out here to help me. ['m doing it all myself. We got
the neighbors across the way saying they never seen you.

AT-There's no way I'm getting out any time soon.

SF-Listen, you've been running for two years.

AT-They're not going to come see me until my Franklin County stuff is done.

SF-After Mike (Mike Siewert-attorney) sees you you're going to get out.

13:25-SF can be heard in background dealing drugs.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 24 of 31 PAGEID #: 24

SF-This time when you get out no slacking because it's costing me money.

AT-The hearing is not unti! the 26".

SF-When Mike gets back from Puerto Rico he'll get it taken care of.

71. On or about February 20, 2020, ATF TFO Orick received information from Marysville, Ohio
Division of Police Detective K Archer who informed that an individual named Jordan
MULLER, a serial theft suspect from multiple counties in and around Franklin County, Ohio,
was involved in selling or trading stolen items to FORSYTHE for drugs. Detective Archer
forwarded a copy of items allegedly stolen by MULLER and TFO Orick noted that between
December 2019 and January 2020, Detective Archer believed MULLER was responsible for
stealing approximately 367 items.

72. Detective MULLER requested call detail records for a cellular telephone found on
MULLERR at the time of his arrest and also forwarded a copy of the call detail records to
TFO Orick. TFO Orick reviewed the call detail records and identified that MULLER
contacted FORSYTHE approximately 23 times at 614-906-9409 between the dates of
January 1, 2020 to January 25, 2020. A copy of all relevant records will be maintained by
ATF as evidence.

73. On or about February 22, 2020, Franklin County, Ohio Jail inmate Ashley TRIPLETT makes
a call to Shawn FORSYTHE at 614-906-9409. ATF TFO Orick reviewed the call and a brief
synopsis is listed below.

SF=Shawn FORSYTHE
AT=Ashley TRIPLETT

SF tells AT when she gets out he has some of those mickey mouse book bags and shit (Drugs).

SF-This hotel manager...fuckin piece of shit motherfuckers. He's a piece of fucking shit dude. |

left my key in the room at the 40 mote! and he won't give me another one.

AT-Jesus

SF-I had to give him $20.00 to get another one.

AT-Stupid.

SF-You know I'm about to be doing this shit up.

AT-What do you mean?
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 25 of 31 PAGEID #: 25

SF-I'm about to be in the microwave (manufacturing drugs). Ohhh look at that. This the $90.00

one.

AT-I need you to get ahold of Athens County and see what's going on.

SF-It should be done though. Mike (Siewert) is on top of it.

74, On or about February 23, 2020, Franklin County, Ohio Jail inmate Hollie CLELLAN (FCJ
PIN: 20200217012) makes a call to Shawn FORSYTHE at 614-906-9409. During this call
FORSYTHE's sister, Shalena Forsythe also speaks to Shawn FORSYTHE. ATF TEFO Orick
reviewed the call and a brief synopsis is listed below.
5F=Shawn FORSYTHE
HC=Ashley TRIPLETT
Shalena-Shalena Forsythe

HC-My lawyer came down here today and I'll have a bond but | have a holder on me.

SF-That's good shit. Why they got a holder on you?

HC-| have two other felony warrants so | gotta sit. |'ll have a hearing this week. | gotta do a drug

program. | ain't been sober in 8 years.

SF-Yeah. A whole different world. So what's up with my sister?

HC-Nothing. | just know she's trying to get ahold of you.

Shalena Forsythe gets on the phone

SF-What's up? When you go to the store?

Shalena-Tuesday.

SF-Alright. Tuesday. My id's expired. They won’t let me put no money on it.

Shalena-My visit is today. Who you with Ashley?

SF-Yeah. | finally got her out. Listen, don't be listening to mom and them. Ashley is important to

me.

Shalena-| know bub.

SF-They tried to tell me...my sister tried to pull the necklaces off my neck with my mom.

Shalena-Laughing

SF-They tried to jump me because | called the police on them little snitching ass kids.

Shalena-Damn.

SF-She called Lisa and told her | was at the house with Ashley. Me and Lisa split up and erything.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 26 of 31 PAGEID #: 26

Shalena-Did you?

SF-Yeah.

Shalena-Who you gonna have come down here and put money on my books?

SF-I'll have Ashley come down there and do it. Her address is at Wrexham so it's not far. I'll put

some money on there and then come down and put some more on it. You should be in there

extorting people.

Shalena-| got a little hussle going on down here. | let some girl put money on my books and | get

20.00.

SF-Extort them little bitches down there.

Shalena-Shut up.

SF-| know what you do down there.

SF can be heard saying, "Sorry we missed you. We'll be back at 0930".

SF-Shit, I'm about to lose my storage unit. | gotta take care of this. Call me back.

Shalena-Ok.

75. On or about February 24, 2020, Franklin County, Ohio Jail inmate Randy WATROUS (FCI
PIN: 20204016) makes a call to Shawn FORSYTHE at 614-906-9409. ATF TFO Orick
reviewed the call and a brief synopsis is listed below.

SF=Shawn FORSYTHE
RW-Randy WATROUS

RW-My son in law is trippin about that bike. He told Tammy he wasn't going to give up the title.

Don't leave me here bro.

SF-I won't.

RW-On my word as a man...| want to beat this motherfucker's ass man.

SF-You're my guy man. You ain't gotta beat his ass. We'll have somebody else do that.

RW-I wil make that money back bro. On my word as a man.

SF-| know. That's how | justified it with Lisa. | had to go to the bank. You know | just got hit for

10.

RW-Huh.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 27 of 31 PAGEID #: 27

SF-| just got hit for 10 grand. Well, not hit, but my people fuckin took off with some money.
Some bitch ass shit.

RW-Man, I'll take care of all that. | don't have a problem.

SF-Just watch how you talk. They're listening to erything you say right now. Know what | mean?
RW-I know.

SF-When | got my discovery they had erything on that bitch.

RW-You ain't gonna be able to get it done by 4 o'clock?

SF-She's gotta sign though.

RW-Ok.

SF-I'm just waiting for her to call me. | got the money in my pocket. My wife went down there
and got it out this morning.

RW-Will you call her?

SF-I called my wife last night and told her te go get the money out the bank.

RW-Who Lisa?

SF-Yeah. She was like we ain't got that kind of money. | told her you was gonna let me hold the
bike.

RW-Hey | got mad tools too.

SF-I told her you got a bunch of tools. This is her money dog.

RW-I will pay it and I'll do the house (442 Derrer Road, Columbus, Ohio) for free.

SF-I trust you. | know it's shitty in there and | won't leave you in there. I'm about to call my
bondsman now. You don't got no failure to appears?

RW-I| never missed a court date.

SF-| know buddy.

RW-Ima do erything I'm spose to do.

SF-She was afraid of what Benny said.

RW-I left them erything | owned. | told her to hold the Tahoe and sign it over to you.

SF-I can't believe dude is tryna play games on that bike. We got all the money out. It's yours.
Know what I'm saying?

76. On March 1, 2020, Lisa FORSYTHE requested CPD Officers to respond to 442 Derrer
Road, Columbus, Chio, the residence of Lisa and Shawn FORSYTHE, on a report of a
77

78.

79,

80.

81.

82.

Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 28 of 31 PAGEID #: 28

stolen vehicle. Lisa FORSYTHE stated that she believed the suspects that broke into her
and Shawn FORSYTHE's residence on or about February 11, 2020, took the keys to one
of her vehicles and returned to steal the vehicle.

On March 2, 2020 at approximately 0719hrs, CPD Officers were dispatched to the rear
of 349 §. Warren Avenue, Columbus, Ohio on a call for service regarding two
individuals slumped over in the vehicle. Upon arrival CPD Officers discovered the
vehicle was previously stolen from 442 Derrer Road, Columbus, Ohio. CPD Officers
observed items in the vehicle that were taken from 442 Derrer Road, Columbus, Ohio per
Lisa FORSYTHE.

CPD Officers familiar with the FORSYTHE investigation reported that James Snow was
one of the individuals found in Lisa and Shawn FORSYTHE's stolen vehicle. Snow
admitted to burglarizing FORSYTHE's residence on February 11, 2020 and informed
CPD Officers that he was burglarizing dope dealers houses for money and drugs.

On or about this same date, at O902hrs, ATF TFO Orick conducted surveillance on 442
Derrer Road, Columbus, Ohio. During the surveillance, TFO Orick observed Shawn
FORSYTHE's blue Dodge Ram truck bearing Ohio tag HVA3467 parked in front of the
residence.

On or about this same date, ATF TFO Orick was contacted by Marion, Ohio Division of
Police Detective C Lowe in regards to FORSYTHE. Detective Lowe informed TFO
Orick that the Drug Task Force he worked on had recently arrested an individual (arrestee
#2) that provided information on FORSYTHE. Arrestee #2 informed that he/she had been
buying 3-5 ounces of methamphetamine from FORSYTHE for an undetermined amount
of time. Arrestee #2 further informed that the drug transactions would take place on the
west side of Columbus, Ohio and that FORSYTHE would normally deliver the
methamphetamine.

On March 3, 2020, at approximately 1857hrs, ATF TFO Orick conducted surveillance on
297 Wrexham Avenue, Columbus, Ohio. During the surveillance, TFO Orick observed
Shawn FORSYTHE's blue Dodge Ram truck bearing Ohio tag HVA3467 parked in the
rear yard of the location. TFO Orick observed an individual in the front seat of the
vehicle but could not discern an identity. TFO Orick contacted CPD Officer JD Bell who
informed that Shawn FORSYTHE is the only individual he has ever seen driving the blue
Dodge Ram truck.

Your affiant believes that the above-facts, including but not limited to: communications
with Shawn FORSYTHE, Lisa FORSYTHE, and Ashley TRIPLETT, as well as
additional information received from multiple confidential informants and sources of
information, establish that the FORSYTHE/Tinsley DTO is currently utilizing both 442
Derrer Road, Columbus, Ohio and 297 Wrexham Avenue, Columbus, Ohio to facilitate
the storage of firearms by a prohibited person, and the trafficking of narcotics here within
the Southern District of Ohio.
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 29 of 31 PAGEID #: 29

CONCLUSION

Through my experience and my discussions with other experienced law enforcement officers, I
am familiar with the ways in which individuals involved with illegal activities who are
laundering their illicit proceeds in an attempt to appear to have legitimate income conduct their
business, and their methods of laundering the proceeds of their illegal activities. I am familiar
with the methods, schemes, and operations used by those individuals involved with large-scale
criminal activity and know:

a) It is my experience that currency transactions that are conducted enable those individuals
involved with large-scale criminal activity and money launderers to invest the cash
proceeds of their illicit businesses into an asset, thereby legitimizing the currency.

b) That those individuals involved with large scale criminal activity are known to trade
items in their possession for items of monetary value such as firearms;

c) That those individuals involved with large scale criminal activity conduct various
transactions, including the purchase of vehicles and real estate, in order to create an
appearance that their income is derived from legitimate sources.

d) That those individuals involved with large scale criminal activity must maintain, on hand,
large amounts of United States currency in order to maintain and finance their ongoing
criminal enterprise;

e) That those individuals involved with large scale criminal activity and money launderers
maintain books, records, receipts, notes, ledgers, and other papers relating to the sale of
narcotics, and the purchase of assets, including vehicles, real estate and other financial
instruments;

f) That the aforementioned books, records, receipts, notes, ledgers, etc., are commonly
maintained where the individuals have ready access to them, i.e., homes, businesses, and
automobiles.

g) That it is common for those individuals involved with large scale criminal activity and
money launderers to secrete proceeds of their criminal sales, and records of illicit
transactions, sources, and customers, in secure locations within their residences,
businesses, garages, storage buildings, barns, trailers and safety deposit boxes for ready
access, and also to conceal such items from law enforcement authorities;

h) That persons involved in such criminal activity and laundering conceal caches of
currency, financial instruments, precious metals, jewelry, other items of value and/or
proceeds of illicit transactions, and evidence of financial transactions relating to
obtaining, transferring, secreting, or spending large sums of money made from engaging
in their criminal activities, in their residences, businesses, garages, storage buildings,
barns, trailers, automobiles, and safety deposit boxes;

i) That those individuals involved with large scale criminal activity and money launderers
commonly maintain addresses or telephone numbers in books, papers, pagers, or cellular
phones (and often have multiple cellular phones and pagers) which reflect names,
addresses, text messages to, and/or telephone numbers for their associates in the criminal
organization, even if said items may be in code;

j) That those individuals involved with large scale criminal activity and money launderers
frequently take, or cause to be taken, photographs of themselves, their associates, their
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 30 of 31 PAGEID #: 30

property, and their product, and that these individuals usually maintain these photographs
in their residences, businesses, and automobiles;

k) That when those individuals involved with large scale criminal activity and money
launderers amass large monetary proceeds from the sale of their ill-gotten gains, they
attempt to legitimize these profits by utilizing foreign and domestic banks and their
attendant services, including securities, cashier's checks, money drafts, wire transfers,
letters of credit, brokerage houses, real estate, shell corporations, business fronts, and
other methods;

1) That those individuals involved with large scale criminal activity and money launderers
sometimes store documents and records relating to their co-conspirators, customers,
money, and assets on computer hardware and software, the contents of which frequently
yield evidence of their criminal activity and money laundering crimes;

m) That courts have recognized that unexplained wealth is probative evidence of criminal
activity in which transactions involving large amounts of cash and high profit margins are
common, to include those individuals involved with large scale criminal activity;

n) That it is common for those individuals involved with large scale criminal activity and
money launderers to conceal and store items related to their criminal activity and money
laundering within safes, footlockers, boxes, containers and other hidden compartments,
and within places that they own or over which they exercise control such as residences,
businesses, and automobiles.

0) Individuals involved with large scale criminal activity store records of associated
crimimal acquisition/disposition documents at their residences, businesses, and/or in their
vehicles;

In view of the above-mentioned facts and my training and experience in the investigation of
financial crimes, I have probable cause to believe that contained within 442 Derrer Road,
Columbus, Ohio and 297 Wrexham Avenue, Columbus, Ohio. is evidence of:

- Title 18 USC-1956(a) - Laundering of Monetary Instruments;

- Title 18 USC-1956(h) - Money Laundering Conspiracy;

- Title 21 USC-841(a) - Possess with Intent to Distribute a Controlled Substance;

- Title 21 USC-846 Conspire to Possess with Intent to Distribute a Controlled Substance.

- Title 21 U.S.C. § 922(8)(1) - Possession of a Firearm After Having Been Convicted
of a Crime Punishable by Imprisonment for a Term Exceeding One Year.

That Shawn and Lisa FORSYTHE are the current known residents 442 Derrer Road,
Columbus, Ohio and 297 Wrexham Avenue, Columbus, Ohio. Based upon the fact that paper
records have been recovered from related search warrants, I believe that contained within the
properties of 442 Derrer Road, Columbus, Ohio and 297 Wrexham Avenue, Columbus, Ohio
is evidence of those crimes.

Task Force Officer, ATF
Case: 2:20-mj-00169-CMV Doc #: 1 Filed: 03/06/20 Page: 31 of 31 PAGEID #: 31

Sworn to and subscribed before me trie? day of March 2020 in Columbus, Ohio.

Chelsey M. Vascura

U.S. MAGISTRATE JUDGE

 
